Title: James Oldham to Thomas Jefferson, [received 21 June 1819]
From: Oldham, James
To: Jefferson, Thomas


          
            received 21 June 1819
          
          J; Oldham sends Mr Jefferson the Draughts of the window frames for his examenation. the Dorick of diocletion, baths, chambray is not in the Book of Palladio which I have, and I must aske the favor of Mr Jefferson to lone me the book to lay down my cornice and I will immediately return it Safe. I will be thankefull for instructions as respects the ceiling of the Portico which I have to do, those that are now finishing I discover are calculated for the ceilings to finish close down on the Top of the cap of the column, this kinde of finish it appears to me will have an aucword affect, but if the ceiling is recest and the architrave of the cornice is returnd on the inside of the Portico it will make a meteriall change in the appearance of the columns, and come will come something neare the rule lade down by Palladio for finishing of Porticoes.
          
          Our Proctor is not heare, he gave me no positive instructions as to the maner of finish but referred to those that ware going on. it is nesary for the  Scantling to be made sutable for the finish.
        